Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices
  141920(25)


  LONNER MELTON,
           Plaintiff-Appellant,
                                                                    SC: 141920
  v                                                                 COA: 297601

  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  ___________________________________

         On order of the Chief Justice, the motion by plaintiff-appellant for reconsideration
  of the order of October 19, 2010 is considered and it is denied because it does not appear
  the order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 13, 2010                   _________________________________________
                                                                               Clerk